Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/17/2022 has been entered. Claims 1-11, 13, 15-17, 19 and 21 remain pending in the application. Applicant's amendments to the claims has overcome each and every 101 and 112b rejection previously set forth in the Non-Final Office Action mailed 07/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 21, ll. 1-3, the recitation “the regression model is a linear or non-linear regression model of an oil level in an oil tank, the oil level being correlated with a remaining duration of time to empty” is unclear whether the “oil level in an oil tank” refers to the “oil quantity” claimed in claim 1, or the “oil level in oil tank” is an indicator of the “oil quantity”. The ambiguity stems from the fact that “oil level” and “oil quantity” – which is the actual variable of interest may differ from each other – depending on the geometry of the oil tank, whether the walls are straight or not.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
According to the Specification, p. 25, ll. 13-17, the limitation “a trend model” includes at least one of a linear regression model, a non-linear regression model, a support vector machine-learning based model, a first principle model, a Hidden Markov model and a Bayesian networks-based model. Thus, it appears that the limitation “a trend model” broadens rather than narrows the claim, and consequently does not further limit “a regression model” of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11, 13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet 20090164056 in view of Wickman 20130325212 and McDonald 20130080022.

Regarding claim 1, Cornet teaches the invention as claimed: a method for determining a high oil consumption in a gas turbine engine of an aircraft (abstract), the method comprising: 
determining one or more engine and aircraft conditions (Estimation of Interference effects and Estimation of quantity of oil, Fig. 2), wherein the one engine and aircraft conditions comprises at least one of an oil quantity, an oil temperature, an oil pressure, an engine speed, an aircraft altitude, and an aircraft attitude (thermal expansion, attitude, gulping - variation in oil level in the tank, [0036], total quantity, available quantity, Fig. 2); 
determining a trend in oil conditions (Consumption, Fig. 2) using the one or more engine and aircraft conditions (Estimation of Interference effects and Estimation of quantity of oil, Fig. 2) using a short-term data processor and a middle-term data processor via a code suitable for implementing the process for calculating ([0021-0022 and 0025]), wherein the trend in oil conditions (Consumption, Fig. 2) provides a rate of consumption of oil (Average consumption and Current consumption, Fig. 2);
determining the high oil consumption (abstract) based on a comparison of the trend in oil conditions (Comparisons and anomaly detection, Fig. 2) with a threshold or a comparison model (Cons. > threshold, Fig. 2 and p. 2, [0021 ]);
determining an oil starvation condition of the gas turbine engine (lnsuff ... auton, Fig. 2 and calculating the autonomy for the flight in progress p, 2 [0022], this implies the middle-term processor will determine an oil starvation condition when the engine is operated under autonomy) based on the high oil consumption (via anomaly detection and autonomy calculation, Fig. 2);
Cornet does not teach determining a trend in oil condition using the one or more engine and aircraft conditions in a regression model; determining an engine setting of the gas turbine engine to mitigate the oil starvation condition; and setting the gas turbine engine to the engine setting.
However, Wickman teaches a method of operating an aerial vehicle (claim 10) including oil sensors connected to a lubrication system and a computer to the oil sensor (abstract), wherein the computer can determine an engine setting of the gas turbine engine (revise the mission plan and abort mission plan, 130 and 132, Fig. 2 and p. 2, [0016] and [0017]) to mitigate an oil starvation condition (124 Fig. 2) and setting the gas turbine engine to the engine setting (at 130 setting the engine to omit a waypoint and at 132 aborting the mission plan to case the engine return to base and stop, [0016-0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Cornet with the teaching of Wickman’s step (Wickman, revise the mission plan and abort mission plan, 130 and 132 Fig. 2) to mitigate the oil starvation condition (Cornet, Cornet, lnsuff ... auton, Fig. 2 and calculating the autonomy for the flight in progress p, 2 [0022], this implies the middle-term processor will determine an oil starvation condition when the engine is operated under autonomy) and setting the gas turbine engine to the engine setting (Wickman, at 130 setting the engine to omit a waypoint and at 132 aborting the mission plan to case the engine return to base and stop, [0016-0017]) to prevent possibly resulting in catastrophic failure when the engine is starved for oil (Wickman, p. 1, [0001 ]).
Cornet in view of Wickman does not teach determining a trend in oil condition using the one or more engine and aircraft conditions in a regression model.
However, McDonald teaches an oil monitoring system includes a level module, a limit module and a remedial action module (abstract), wherein the limit module (309) determining a trend in oil condition (trend line, [0038]) using the one or more engine and aircraft conditions (data sets 325) in a regression model (data fitting techniques, are linear regression, a first order least squares method, and a multi-order least squares method, [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Cornet in view of Wickman with the teaching of McDonald’s regression model to determine a trend in oil condition (Cornet, Consumption, Fig. 2) using the one or more engine and aircraft conditions (Cornet, Estimation of Interference effects and Estimation of quantity of oil, Fig. 2) because an oil level of an engine should be maintained within predetermined low and high limits to prevent damage to operating engine components without manually checking by an operator, which has associated disadvantages. Such as an operator may check the oil level of an engine sporadically and/or infrequently resulting in oil levels that are less than and/or greater than vehicle manufacturer recommended levels, which can ultimately degrade engine and/or emission system components and/or reduce operating efficiency of an engine.
Regarding claim 2, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches determining the trend in oil conditions(Consumption, Fig. 2) further comprises determining a time differential of an average oil level ([Wingdings 3 font/0x72]t in Average consumption formula, Fig. 2).

Regarding claim 4, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches determining a variation in an oil level (available quantity= Tquant-gulping, Fig. 2 and p. 3, [0044]) based on one or more dynamic parameters (gulping, Fig. 2).

Regarding claim 5, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches the one or more dynamic parameters (gulping , Fig. 2) comprise an oil gulp (gulping , Fig. 2).

Regarding claim 6, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches the threshold (Cons. > threshold, Fig. 2 and p. 2, [0021]).
Cornet in view of Wickman and McDonald as discussed so far does not teach the threshold comprises at least one of an oil consumption limit and a remaining time to a predetermined level of oil.
However, Wickman further teaches a method of operating an aerial vehicle (claim 10) including oil sensors connected to a lubrication system and a computer to the oil sensor (abstract), wherein the computer determine a maximum oil system duration (120 Fig. 2), which is a remaining time (an estimate amount of time) until the current oil quantity drops below an oil consumption limit (threshold, p. 2, [0013] right column).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Cornet in view of Wickman and McDonald with the further teaching of Wickman’s oil consumption limit (Wickman, threshold, p. 2, [0013] right column) as a threshold to compare with the trend in oil conditions (Cornet, Average consumption and Current consumption, Fig. 2) and remaining time (Wickman, an estimate amount of time) for the same reason as discussed above for claim 1. 

	Regarding claim 7, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches the comparison model (Comparisons and anomaly detection, Fig. 2) comprises an oil consumption behavior model (Data for engine 2, Fig. 2 and comparing different engines of the airplane, p. 1, [0016]).

Regarding claim 8, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches retrieving a flight information of the aircraft (average consumption previous flights, Fig. 2), wherein the flight information comprises a flight plan (Data for next flight and Data for current flight, Fig. 2).

Regarding claim 9, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches the high oil consumption (determined via comparisons and anomaly detection, Fig. 2) is determined further based on the flight information of the aircraft (average consumption previous flights, Fig. 2).

Regarding claim 10, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches retrieving an engine historic information (via 4 Fig. 2 and p. 2, [0023]), wherein the high oil consumption is determined further based on the engine historic information (Corrected threshold (age), Fig. 2).

Regarding claim 11, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches providing an alert to a flight crew and/or a ground crew (Abnormal consumption alarm, Fig. 2) based on the high oil consumption (after Cons. > threshold, Fig. 2).

Regarding claim 13, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches providing an oil starvation warning to a flight crew and/or a ground crew (insufficient autonomy alarm, Fig. 2 and calculating the autonomy for the flight in progress p, 2 [0022], this implies the middle-term processor will determine an oil starvation condition when the engine is operated under autonomy) based on the oil starvation condition (after 5 receiving insuff ... auton, Fig. 2).

Regarding claim 15, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. 
Cornet in view of Wickman as discussed so far does not teach the engine setting comprises a power setting of the gas turbine engine.
However, Wickman further teaches the engine setting (revise the mission plan and abort mission plan, 130 and 132, Fig. 2 and p. 2, [0016] and [0017]) comprises a power setting of the gas turbine engine (abort mission plan, 132 Fig. 2 and p. 2, [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Cornet in view of Wickman and McDonald with the further teaching of Wickman’s step (Wickman, abort mission plan, 132 Fig. 2) of a power setting of the gas turbine engine (Wickman, not even begin the mission plan, p. 2, [0017]}for the same reason as discussed above for claim 1. 

Regarding claim 21, Cornet in view of Wickman and McDonald teaches the invention as claimed and as discussed above. Cornet further teaches an oil level in an oil tank (due to 112b, oil level in an oil tank is interrelated as oil quantity; estimation of quantity of oil, Fig. 2), the oil level (estimation of quantity of oil, Fig. 2) being correlated with a remaining duration of time to empty (according to MACMILLIAN DICTIONARY, correlated means two or more things are connect that not caused by chances; the oil quantity will effect a remaining duration of time to empty, which is not caused by chances, and autonomy in hours or a low level alarm would be sent, Fig. 2).
Cornet in view of Wickman and McDonald as discussed so far does not teach the regression model is a linear or non-linear regression model.
However, Wickman further teaches an oil monitoring system includes a level module, a limit module and a remedial action module (abstract), wherein the limit module (309) determining a trend in oil condition (trend line, [0038]) using the one or more engine and aircraft conditions (data sets 325) in a regression model (data fitting techniques, [0082]), wherein the regression model is a linear or non-linear regression model (linear regression, a first order least squares method, and a multi-order least squares method, [0082] and the squares method can be linear or non-linear regression).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Cornet in view of Wickman the McDonald’s regression model, linear or non-linear, to determine a trend in oil condition (Cornet, Consumption, Fig. 2) using the one or more engine and aircraft conditions (Cornet, Estimation of Interference effects and Estimation of quantity of oil, Fig. 2) for the same reason as discussed above for claim 1.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered.
Regarding to Applicant's arguments about 112b Rejection, the amended claims has overcome the rejection previously set forth in Office Action mailed 07/18/2022, and new 112b and 112d rejections are applied, see details above. 
Regarding to Applicant's arguments about Cited References Rejection, 
Applicant’s arguments with respect to the amended claim 1 and its dependents have been considered but are moot because the arguments do not apply to the new reference and the new combination of references being used in the current Office Action, necessitated by amendment – that changed the scope of the claim, beyond canceling claims 12 and 14 and incorporating them into claim 1. However, to the extent possible, Applicant’s arguments have been addressed in the rejections above, at the appropriate locations.  
Applicant’s arguments with respect to the new claim 21 have been considered but are not persuasive because the new limitation claimed in 21 is taught by the new reference cited in the current Office Action. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741